DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 11/18/2020.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are currently pending and have been examined.







Claim Objections
Claim 10 is objected to because of the following informalities:  the limitation “the memory device” in claim 10 line 9 should be “in a memory device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a limitation: “the memory device” in lines 9.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted “the memory device” to be “in a memory device”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castrechini (US 20140351147), in view of Hong (CN 110647697).
Regarding claim(s) 1 and 10, Castrechini discloses:
           a display that displays information to the customer (By disclosing, an exemplary customer engagement device (CED) that displays information to customers ([0103] and Fig. 7 of Castrechini)); 
           a memory device that stores information associated with one or more types of payment applications for payment, which are usable for the payment (By disclosing, “PPCEP memory 1220 contains processor-operable (e.g., accessible) PPCEP data stores 1230” ([0130], [0140] and Fig. 12 of Castrechini); “A payment methods data store 1230e may be a collection of database tables that include fields such as PaymentMethodID, PaymentMethodName, PaymentMethodFees, PaymentMethodPreferenceOrder, PaymentMethodHasRewardPoints, and/or the like.” ([0130], [0140] and Fig. 12 of Castrechini)), and 
          a controller (By disclosing, processor 1201 ([0131] and Fig. 12 of Castrechini)) that 
                   reads, upon payment for the commodity, from the memory device the information associated with the one or more types of payment applications (By disclosing, “In FIG. 6, a payment details collection request may be received at 601 by a merchant's CED. For example, the payment details collection request may be sent by the PPCEP to facilitate collection of payment details from a customer during a purchase transaction” ([0096] and Fig. 6 of Castrechini); “Available payment methods may be determined at 605. For example, the available payment methods may be payment methods supported by the CED. .... In another embodiment, different payment methods may be available depending on transaction characteristics. For example, credit cards may not be available for transactions with purchase amounts that are below a threshold (e.g., $10)…. A payment method ordering may be determined at 610. The payment method ordering may indicate the merchant's preference for available payment methods that may be used to pay for the purchase transaction. For example, the payment methods ordering may be determined based on data stored in the payment methods data store 1230e.” ([0097]-[0098] and Fig. 6 of Castrechini)), 
                   causes the display to display the read information associated with the payment application such that the customer is capable of recognizing the read information associated with the payment application (By disclosing, “At 615, the PPCEP may provide the customer with a payment method choice. For example, the customer may select which of the provided payment methods the customer wishes to use to pay for the purchase transaction. In one embodiment, the CED may display the provided payment methods in accordance with the payment method ordering.” ([0099] and Fig. 7 of Castrechini)), 
                   determines whether or not one payment application has been designated from the displayed information associated with the payment application (By disclosing, “A payment method selection may be obtained from the customer at 620. For example, the customer may utilize the CED to select (e.g., via the CED's touchscreen) one of the provided payment methods. A determination may be made at 625 whether a payment method that is more preferable than the selected payment method is available. If a more preferable payment method is available, a payment method steering message may be provided (e.g., displayed) to the customer at 630….A determination may be made at 640 whether the selected payment method is a virtual wallet.” ([0100]-[0101] and Fig. 6 of Castrechini)).                    
           Castrechini does not expressly disclose:
         the memory device stores code symbols each including at least information for accessing a site of the payment application in association with each other;
          a controller that reads, in a case of determining that the one payment application has been designated, from the memory device the code symbol associated with the payment application, and causes the display to display the read code32PATENT Atty. Dkt. No. TTEC/2339USsymbol.  
         However, Hong teaches:
         the memory device stores code symbols each including at least information for accessing a site of the payment application in association with each other (By disclosing, merchant registers two-dimensional codes and each two-dimensional code corresponds to a single payment application ([0003] of Hong); and the two-dimensional code can be used for accessing a payment interface of the corresponding payment application ([0006] and [0073] of Hong));
          a controller that reads, in a case of determining that the one payment application has been designated, from the memory device the code symbol associated with the payment application, and causes the display to display the read code32PATENT Atty. Dkt. No. TTEC/2339USsymbol (By disclosing, merchants can develop their own payment website on H5 webpage according their own needs, and the customers can make a payment by scanning the two-dimensional code displayed on the merchant’s website ([0072] of Hong); the customer can obtain the two-dimensional code displayed on the H5 webpage, wherein the two-dimensional code includes information of at least one payment application, and the customer can access the payment interface of the payment application by using the two-dimensional code ([0006] of Hong); the customer can designate a payment application to scan the two-dimensional code ([0077] of Hong); and the H5 webpage can display the two-dimensional code based on the designated payment application ([0031] of Hong)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a memory device that stores information associated with one or more types of payment applications for payment; a controller that display the payment applications to a customer and determine whether one payment application has been designated by the customer,  in view of Hong to include techniques of the memory device stores code symbols each including at least information for accessing a site of the payment application in association with each other; and a controller that reads, in a case of determining that the one payment application has been designated, from the memory device the code symbol associated with the payment application, and causes the display to display the read code32PATENT Atty. Dkt. No. TTEC/2339USsymbol.  Doing so would result in an improved invention because this would leverage the advantages of using two-dimensional code to make a payment (e.g. shorter payment processing time, no cash involved, etc.).       

Regarding claim(s) 2, Castrechini discloses:
          wherein the memory device stores payment application information for identifying the payment application and an application image distinctively showing the payment application in association with each other as the information associated with the payment application (By disclosing, “A payment methods data store 1230e may be a collection of database tables that include fields such as PaymentMethodID, PaymentMethodName, PaymentMethodFees, PaymentMethodPreferenceOrder, PaymentMethodHasRewardPoints, and/or the like.” ([0130], [0140] and Fig. 12 of Castrechini); and Fig. 7 teaches that one or more supported payment methods and their corresponding application images are displayed to the users which means the application images are stored in the memory device ([0104] and Fig. 7 of Castrechini)), and 
          the controller reads, upon payment for the commodity, the application image and causes the display to display the read application image (By disclosing, a payment methods data store 1230e stores information of the payment methods ([0130], [0140] and Fig. 12 of Castrechini); and “The CED may employ a payment method selection screen 705 (e.g., displayed via a touchscreen) to facilitate user (e.g., customer, payer) selection of a payment method. The payment method selection screen may display one or more supported payment methods” ([0104] and Fig. 7 of Castrechini)).  

Regarding claim(s) 3, Castrechini discloses:
          wherein the controller determines whether or not one payment application has been designated by the customer from a payment application image displayed on the display (By disclosing, one or more supported payment methods and their corresponding application images are displayed to the users ([0104] and Fig. 7 of Castrechini); and “A payment method selection may be obtained from the customer at 620. For example, the customer may utilize the CED to select (e.g., via the CED's touchscreen) one of the provided payment methods. A determination may be made at 625 whether a payment method that is more preferable than the selected payment method is available. If a more preferable payment method is available, a payment method steering message may be provided (e.g., displayed) to the customer at 630….A determination may be made at 640 whether the selected payment method is a virtual wallet.” ([0100]-[0101] and Fig. 6 of Castrechini)).  

Claim(s) 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castrechini (US 20140351147), in view of Hong (CN 110647697), and further in view of Ducoulombier (US 20210012318). (Note: Ducoulombier reference claims priority of a provisional application (US 62899747) which contains support for all the Ducoulombier citations below. Therefore, the non-provisional application (US 20210012318) can be considered as prior art.)

Regarding claim(s) 4, Castrechini does not expressly disclose:
          wherein the controller causes, in a case of determining that the one payment application has been designated, the display to display the code symbol in place of the information associated with the payment application.  
          However, Ducoulombier teaches:
          wherein the controller causes, in a case of determining that the one payment application has been designated, the display to display the code symbol in place of the information associated with the payment application (By disclosing, “FIG. 24 is a schematic front view of an example user interface of a system for generating one or more QR codes for launching multiple P2P cashless payment applications, according to various aspects of the present disclosure” ([0187]-[0189] of Ducoulombier); a user can select a P2P cashless service application in Fig. 24, and a merchant’s multiple cashless payment application launcher device may display a QR code corresponding to the selected P2P cashless service application ([0190], Fig. 24, Fig. 25 of Ducoulombier)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Castrechini in view of Ducoulombier to include wherein the controller causes, in a case of determining that the one payment application has been designated, the display to display the code symbol in place of the information associated with the payment application. Doing so would result in an improved invention because this would allow the customer to make a cardless/cashless payment by scanning the code symbol, thus improving the user convenience of the claimed invention.

Regarding claim(s) 5, Castrechini does not expressly disclose:
          wherein the controller deletes, in a case of determining that the one payment application has been designated, all pieces of information associated with the payment application from a screen of the display and causes the display to display the code symbol.  
          However, Ducoulombier teaches:
          wherein the controller deletes, in a case of determining that the one payment application has been designated, all pieces of information associated with the payment application from a screen of the display and causes the display to display the code symbol (By disclosing, a P2P cashless payment selection application launcher displays a plurality of payment applications to the customer (Fig. 4 of Ducoulombier); and after the customer make a selection of a payment application, the P2P cashless payment selection application launcher displays only a QR code with respect to the payment application selected ([0187]-[0190], Fig. 24, Fig. 25 of Ducoulombier)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Castrechini in view of Ducoulombier to include wherein the controller deletes, in a case of determining that the one payment application has been designated, all pieces of information associated with the payment application from a screen of the display and causes the display to display the code symbol.  Doing so would result in an improved invention because this would allow the code symbol to be showed as big as possible, thus it’s easier for the customer to scan the code symbol.

Regarding claim(s) 8, Castrechini discloses:
           a display that displays information to the customer (By disclosing, an exemplary customer engagement device (CED) that displays information to customers ([0103] and Fig. 7 of Castrechini)); 
           a memory device that stores information associated with one or more types of payment applications for payment, which are usable for the payment (By disclosing, “PPCEP memory 1220 contains processor-operable (e.g., accessible) PPCEP data stores 1230” ([0130], [0140] and Fig. 12 of Castrechini); “A payment methods data store 1230e may be a collection of database tables that include fields such as PaymentMethodID, PaymentMethodName, PaymentMethodFees, PaymentMethodPreferenceOrder, PaymentMethodHasRewardPoints, and/or the like.” ([0130], [0140] and Fig. 12 of Castrechini)), and 
          a controller that 
                   reads, upon payment for the commodity, from the memory device the information associated with the one or more types of payment applications (By disclosing, “In FIG. 6, a payment details collection request may be received at 601 by a merchant's CED. For example, the payment details collection request may be sent by the PPCEP to facilitate collection of payment details from a customer during a purchase transaction” ([0096] and Fig. 6 of Castrechini); “Available payment methods may be determined at 605. For example, the available payment methods may be payment methods supported by the CED. .... In another embodiment, different payment methods may be available depending on transaction characteristics. For example, credit cards may not be available for transactions with purchase amounts that are below a threshold (e.g., $10)…. A payment method ordering may be determined at 610. The payment method ordering may indicate the merchant's preference for available payment methods that may be used to pay for the purchase transaction. For example, the payment methods ordering may be determined based on data stored in the payment methods data store 1230e.” ([0097]-[0098] and Fig. 6 of Castrechini)), 
                   causes the display to display the read information associated with the payment application such that the customer is capable of recognizing the read information associated with the payment application (By disclosing, “At 615, the PPCEP may provide the customer with a payment method choice. For example, the customer may select which of the provided payment methods the customer wishes to use to pay for the purchase transaction. In one embodiment, the CED may display the provided payment methods in accordance with the payment method ordering.” ([0099] and Fig. 7 of Castrechini)), 
          Castrechini does not expressly disclose:
         the memory device stores code symbols each including at least information for accessing a site of the payment application in association with each other;
          a controller that reads, upon payment for the commodity, the code symbol; and 
          causes the display to display the read code symbols in association with the information associated with the payment applications on a screen identical to a screen on which the information associated with the payment applications is displayed.  
         However, Hong teaches:
         the memory device stores code symbols each including at least information for accessing a site of the payment application in association with each other (By disclosing, merchant registers two-dimensional codes and each two-dimensional code corresponds to a single payment application ([0003] of Hong); and the two-dimensional code can be used for accessing a payment interface of the corresponding payment application ([0006] and [0073] of Hong));
          a controller that reads, upon payment for the commodity, the code symbol; (By disclosing, merchants can develop their own payment website on H5 webpage according their own needs, and the customers can make a payment by scanning the two-dimensional code displayed on the merchant’s website ([0072] of Hong); the customer can obtain the two-dimensional code displayed on the H5 webpage, wherein the two-dimensional code includes information of at least one payment application, and the customer can access the payment interface of the payment application by using the two-dimensional code ([0006] of Hong); the customer can designate a payment application to scan the two-dimensional code ([0077] of Hong); and the H5 webpage can display the two-dimensional code based on the designated payment application ([0031] of Hong)); and
          causes the display to display the read code symbols in association with the information associated with the payment applications on a screen (By disclosing, the customer can obtain the two-dimensional code displayed on the H5 webpage, wherein the two-dimensional code includes information of at least one payment application, and the customer can access the payment interface of the payment application by using the two-dimensional code” ([0006] of Hong); and the H5 webpage can display the two-dimensional code based on the designated payment application ([0031] of Hong)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a memory device that stores information associated with one or more types of payment applications for payment; a controller that display the payment applications to a customer and determine whether one payment application has been designated by the customer,  in view of Hong to include techniques of the memory device stores code symbols each including at least information for accessing a site of the payment application in association with each other; and a controller that reads, upon payment for the commodity, the code symbol, and causes the display to display the read code symbols in association with the information associated with the payment applications on a screen.  Doing so would result in an improved invention because this would leverage the advantages of using two-dimensional code to make a payment (e.g. shorter payment processing time, no cash involved, etc.).       
          And Ducoulombier teaches:
          causes the display to display the read code symbols on a screen identical to a screen on which the information associated with the payment applications is displayed (By disclosing, a P2P cashless payment selection application launcher displays a plurality of payment applications to the customer (Fig. 4 of Ducoulombier); and after the customer make a selection of a payment application, the P2P cashless payment selection application launcher displays only a QR code with respect to the payment application selected ([0187]-[0190], Fig. 24, Fig. 25 of Ducoulombier)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of causing the display to display the read code symbols in association with the information associated with the payment applications on a screen, in view of Ducoulombier to include techniques of causing the display to display the read code symbols on a screen identical to a screen on which the information associated with the payment applications is displayed.  Doing so would result in an improved invention because this would allow the transaction being conducted at a vendor location with only one computer/display, thus improving the possibility of using the payment terminal by small-size vendors. 

Regarding claim(s) 9, Castrechini discloses:
          wherein the memory device stores the payment application information for identifying the payment applications and the application images distinctively showing the payment applications in association with each other as the information associated with the payment applications (By disclosing, “PPCEP memory 1220 contains processor-operable (e.g., accessible) PPCEP data stores 1230” ([0130], [0140] and Fig. 12 of Castrechini); “A payment methods data store 1230e may be a collection of database tables that include fields such as PaymentMethodID, PaymentMethodName, PaymentMethodFees, PaymentMethodPreferenceOrder, PaymentMethodHasRewardPoints, and/or the like.” which teaches that the memory device stores the payment application information for identifying the payment applications ([0130], [0140] and Fig. 12 of Castrechini); “Available payment methods may be determined at 605. For example, the available payment methods may be payment methods supported by the CED. .... In another embodiment, different payment methods may be available depending on transaction characteristics. For example, credit cards may not be available for transactions with purchase amounts that are below a threshold (e.g., $10)…. A payment method ordering may be determined at 610. The payment method ordering may indicate the merchant's preference for available payment methods that may be used to pay for the purchase transaction. For example, the payment methods ordering may be determined based on data stored in the payment methods data store 1230e.” ([0097]-[0098] and Fig. 6 of Castrechini); and “At 615, the PPCEP may provide the customer with a payment method choice. For example, the customer may select which of the provided payment methods the customer wishes to use to pay for the purchase transaction. In one embodiment, the CED may display the provided payment methods in accordance with the payment method ordering.” which teaches that the application images are also stored in the memory so the display can display the application images upon user selection of one payment application ([0099] and Fig. 7 of Castrechini)); and 
          the controller reads, upon payment for the commodity, the application images, and causes the display to display the read application images (By disclosing, “In FIG. 6, a payment details collection request may be received at 601 by a merchant's CED. For example, the payment details collection request may be sent by the PPCEP to facilitate collection of payment details from a customer during a purchase transaction” ([0096] and Fig. 6 of Castrechini); and “At 615, the PPCEP may provide the customer with a payment method choice. For example, the customer may select which of the provided payment methods the customer wishes to use to pay for the purchase transaction. In one embodiment, the CED may display the provided payment methods in accordance with the payment method ordering.” which teaches that the application images are read by the controller so the display can display the application images ([0099] and Fig. 7 of Castrechini)).
           Castrechini does not expressly disclose:
          the controller reads, upon payment for the commodity, the code symbols, and causes the display to display the read code symbols in association with the payment application images on the screen identical to the screen on which the application images are displayed.  
          However, Hong teaches:
          a controller that reads, upon payment for the commodity, the code symbol (By disclosing, merchants can develop their own payment website on H5 webpage according their own needs, and the customers can make a payment by scanning the two-dimensional code displayed on the merchant’s website ([0072] of Hong); the customer can obtain the two-dimensional code displayed on the H5 webpage, wherein the two-dimensional code includes information of at least one payment application, and the customer can access the payment interface of the payment application by using the two-dimensional code ([0006] of Hong); the customer can designate a payment application to scan the two-dimensional code ([0077] of Hong); and the H5 webpage can display the two-dimensional code based on the designated payment application ([0031] of Hong)); and
          causes the display to display the read code symbols in association with the payment application (By disclosing, the customer can obtain the two-dimensional code displayed on the H5 webpage, wherein the two-dimensional code includes information of at least one payment application, and the customer can access the payment interface of the payment application by using the two-dimensional code” ([0006] of Hong); and the H5 webpage can display the two-dimensional code based on the designated payment application ([0031] of Hong)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a memory device that stores information associated with one or more types of payment applications for payment; a controller that display the payment applications to a customer and determine whether one payment application has been designated by the customer,  in view of Hong to include techniques of the memory device stores code symbols each including at least information for accessing a site of the payment application in association with each other; and a controller that reads, upon payment for the commodity, the code symbol, and causes the display to display the read code symbols in association with the payment application.  Doing so would result in an improved invention because this would leverage the advantages of using two-dimensional code to make a payment (e.g. shorter payment processing time, no cash involved, etc.).       
          And Ducoulombier teaches:
          causes the display to display the read code symbols on the screen identical to the screen on which the application images are displayed (By disclosing, a P2P cashless payment selection application launcher displays a plurality of payment application images to the customer (Fig. 4 of Ducoulombier); and after the customer make a selection of a payment application, the P2P cashless payment selection application launcher displays only a QR code with respect to the payment application selected ([0187]-[0190], Fig. 24, Fig. 25 of Ducoulombier)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of causing the display to display the read code symbols in association with the information associated with the payment applications on a screen, in view of Ducoulombier to include techniques of causing the display to display the read code symbols on the screen identical to the screen on which the application images are displayed.  Doing so would result in an improved invention because this would allow the transaction being conducted at a vendor location with only one computer/display, thus improving the possibility of using the payment terminal by small-size vendors. 

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castrechini (US 20140351147), in view of Hong (CN 110647697), and further in view of Evans (US 20140279474).
Regarding claim(s) 6, Castrechini does not expressly disclose:
          wherein33PATENTAtty. Dkt. No. TTEC/2339US the code symbol includes amount information of a payment amount to be paid by the customer.  
           However, Evans teaches:
          wherein33PATENTAtty. Dkt. No. TTEC/2339US the code symbol includes amount information of a payment amount to be paid by the customer (By disclosing, “at a merchant store, the consumer may scan barcodes for a number of products, e.g., 122a, at a PoS terminal in the store, e.g., 123a, and then indicate that the consumer wishes to checkout the scanned items. In some implementations, the PoS terminal may generate a Quick Response ("OR") code, e.g., 125a, including information on the scanned product items, as well as merchant information for processing the purchase transaction via a payment network. The consumer may capture an image of the QR code generated by the PoS terminal using a consumer device, such as a smartphone. …. The consumer device may utilize the information extracted from the QR code, along with information on a virtual wallet tied to the consumer device to initiate a purchase transaction.” ([0036] and Fig. 1C of Evans); and “the QR code and messages sent to/from the QR-code capturing device may include …the charge amount” ([0091] of Evans)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Castrechini in view of Evans to include techniques of wherein33PATENTAtty. Dkt. No. TTEC/2339US the code symbol includes amount information of a payment amount to be paid by the customer. Doing so would result in an improved invention because this would allow the payment amount being charged via the payment application automatically, thus reducing the risk of mistakenly processing the payment amount.

Regarding claim(s) 7, Castrechini does not expressly disclose:
          wherein the controller calculates a payment amount to be paid by the customer in accordance with the commodity data processing, generates a new code symbol in which amount information of the calculated payment amount is added to the read code symbol, and causes the display to display the generated code symbol.  
           However, Evans teaches:
          wherein the controller calculates a payment amount to be paid by the customer in accordance with the commodity data processing, generates a new code symbol in which amount information of the calculated payment amount is added to the read code symbol, and causes the display to display the generated code symbol (By disclosing, “at a merchant store, the consumer may scan barcodes for a number of products, e.g., 122a, at a PoS terminal in the store, e.g., 123a, and then indicate that the consumer wishes to checkout the scanned items. In some implementations, the PoS terminal may generate a Quick Response ("OR") code, e.g., 125a, including information on the scanned product items, as well as merchant information for processing the purchase transaction via a payment network. The consumer may capture an image of the QR code generated by the PoS terminal using a consumer device, such as a smartphone. …. The consumer device may utilize the information extracted from the QR code, along with information on a virtual wallet tied to the consumer device to initiate a purchase transaction.” ([0036] and Fig. 1C of Evans); and “the QR code and messages sent to/from the QR-code capturing device may include …the charge amount” ([0091] of Evans)).    
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Castrechini in view of Evans to include techniques of wherein the controller calculates a payment amount to be paid by the customer in accordance with the commodity data processing, generates a new code symbol in which amount information of the calculated payment amount is added to the read code symbol, and causes the display to display the generated code symbol. Doing so would result in an improved invention because this would allow the payment amount being charged via the payment application automatically, thus reducing the risk of mistakenly processing the payment amount.


                                                       Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN107833040 to Wan for disclosing generating two-dimensional codes based on payment method and transaction information.
US20210042734 to Malhotra for disclosing generating QR codes based on payment methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685